Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites a motive wheel comprising a selectively attachable and detachable hub motor for an electric vehicle, comprising: a non-rotatable axle comprising an axle axis, an outer end, and a cylindrical axle hub disposed inwardly from the outer end that extends radially outwardly away from the axle axis; a wheel comprising an outer wheel surface, an inner wheel surface, a wheel hub extending radially outwardly away from, and configured for reversible rotatable disposition on, the non- rotatable axle, and a wheel rim attached to and circumferentially extending about the wheel hub, the wheel rim comprising an outer rim portion that that extends axially away from the outer wheel surface and an inner rim portion that extend axially away from the inner wheel surface, an outer rim surface configured to receive a selectively inflatable and deflatable tire, the cylindrical axle hub disposed proximate the inner wheel surface and the inner rim portion; and a selectively attachable and detachable hub motor disposed proximate the outer wheel surface and configured for selective attachment to and detachment from the wheel and the non-rotatable axle, the selectively attachable and detachable hub motor comprising a cylindrical rotor and a cylindrical stator concentric with one another, the cylindrical rotor extending radially outwardly from, and configured for selective attachment to and detachment from, the non-rotatable axle, the cylindrical stator radially spaced from, and extending radially outwardly away from, the cylindrical rotor and configured for selective attachment to and detachment from the wheel hub, the selectively attachable and detachable hub motor configured for reversible motive rotation of the wheel and cylindrical stator, wherein upon attachment of the selectively attachable and detachable hub motor a motive wheel is provided, and wherein upon detachment of the selectively attachable and detachable hub motor a non-motive wheel is provided.
2.	 Claim 15 recites a method of making a motive wheel comprising a selectively attachable and detachable hub motor for an electric vehicle, comprising: forming a non-rotatable axle comprising an axle axis, an outer end, and a cylindrical axle hub disposed inwardly from the outer end that extends radially outwardly away from the axle axis; disposing a wheel on the non-rotatable axle from the outer end, the wheel comprising an outer wheel surface, an inner wheel surface, a wheel hub extending radially outwardly away from, and configured for reversible rotatable disposition on, the non-rotatable axle, and a wheel rim attached to and circumferentially extending about the wheel hub, the wheel rim comprising an outer rim portion that that extends axially away from the outer wheel surface and an inner rim portion that extends axially away from the inner wheel surface, an outer rim surface configured to receive a selectively inflatable and deflatable tire, the cylindrical axle hub disposed proximate the inner wheel surface and the inner rim portion; and attaching a selectively attachable and detachable hub motor to the wheel and non-rotatable axle, the selectively attachable and detachable hub motor disposed proximate the outer wheel surface and configured for selective attachment to and detachment from the wheel and non-rotatable axle, the selectively attachable and detachable hub motor comprising a concentric cylindrical rotor and a cylindrical stator, the cylindrical rotor extending radially outwardly from, and configured for selective attachment to and detachment from, the non-rotatable axle, the cylindrical stator radially spaced from, and extending radially outwardly away from, the cylindrical rotor and configured for selective attachment to and detachment from the wheel hub, the selectively attachable and detachable hub motor configured for reversible motive rotation of the wheel and cylindrical stator, wherein upon attachment of the selectively attachable and detachable hub motor a motive wheel is provided, and wherein upon detachment of the selectively attachable and detachable hub motor a non-motive wheel is provided. 
3.	 Claim 17 recites a method of using a motive wheel comprising a selectively attachable and detachable hub motor for an electric vehicle, comprising:
forming a non-rotatable axle comprising an axle axis, an outer end, and a cylindrical axle hub disposed inwardly from the outer end that extends radially outwardly away from the axle axis; a wheel comprising an outer wheel surface, an inner wheel surface, a wheel hub extending radially outwardly away from, and configured for reversible rotatable disposition on, the axle, and a wheel rim attached to and circumferentially extending about the wheel hub, the wheel rim comprising an outer rim portion that that extends axially away from the outer wheel surface and an inner rim portion that extends axially away from the inner wheel surface, an outer rim surface configured to receive a selectively inflatable and deflatable tire, the cylindrical axle hub disposed proximate the inner wheel surface and the inner rim portion; and a selectively attachable and detachable hub motor disposed proximate the outer wheel surface and configured for selective attachment to and detachment from the wheel and axle, the selectively attachable and detachable hub motor comprising a concentric cylindrical rotor and a cylindrical stator, the cylindrical rotor extending radially outwardly from, and configured for selective attachment to and detachment from, the non-rotatable axle, the cylindrical stator radially spaced from, and extending radially outwardly away from, the cylindrical rotor and configured for selective attachment to and detachment from the wheel hub, the selectively attachable and detachable hub motor configured for reversible motive rotation of the wheel and cylindrical stator, wherein upon attachment of the selectively attachable and detachable hub motor a motive wheel is provided, and wherein upon detachment of the selectively attachable and detachable hub motor a non-motive wheel is provided; and installing a plurality of first motive wheels and first non-motive wheels on a vehicle chassis to form a wheeled vehicle, wherein the first motive wheels are configured to provide motive propulsion of the wheeled vehicle.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               
/Jonathan Ng/         Supervisory Patent Examiner, Art Unit 3614